DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/6/19 and 9/4/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claim 1, WO 2007/086700 teaches an apparatus for collecting a by-product in a semiconductor manufacturing process, the apparatus (3) provided on 5a line between a process chamber (3) and a vacuum pump (2, fig. 1) and the apparatus comprising: a housing unit (10) providing a space where exhaust gas discharged from the process chamber and containing tungsten hexafluoride (WF6) is accommodated to collect a by-product from 10the exhaust gas and where the by-product is coagulated and collected ([0041]), the housing unit having an upper plate provided with an inlet (11) at an upper portion thereof and a lower plate provided with an outlet (12) at a lower portion thereof ([0041]); a heater (20) heating the exhaust gas introduced into the 15housing unit ([0045]); and an internal collecting tower coagulating the exhaust gas and collecting the by-product (fig. 3).
The reference fails to teach the apparatus further comprises: a heating jacket detachably provided along an outer 20circumference of the housing unit to provide heat; an upper internal collecting tower configured such that multiple first collecting plates and multiple second collecting plates having different shapes are alternately arranged at regular intervals in a vertical direction such that the exhaust 25gas flows inward and outward alternately, thereby forming a serpentine flow according to the shapes of the first collecting plates and the second collecting plates while the exhaust gas 38flows downward and thus the by-product is collected; and a lower internal collection tower configured such that multiple third collecting plates having the same shape are arranged at regular intervals in the vertical direction and each 5of the third collecting plates has different regions on a surface thereof such that each region of each of the third collecting plates is misaligned with a corresponding one of the regions of a next third collecting plate, thereby the exhaust gas flows downward along the shapes of the regions of the third collecting 10plates and thus the by-product is collected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
4/28/22